Exhibit 10.43 CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO OMITTED. CF34-3B1 Engine Hourly Rate Program Repair and Services Agreement Northwest Airlines, Inc. and Standard Aero Ltd. Effective September 1, 2007 THIS AGREEMENT is dated September 1, 2007 (the “Effective Date”), and made between:Northwest Airlines, Inc. (“Northwest”), a corporation organized and existing under the laws of Minnesota, whose principal place of business is at Minneapolis, Minnesota; and Standard Aero Limited (“VENDOR”), a corporation organized and existing under the laws of Manitoba, Canada, whose principal place of business is at 33 Allen Dyne Road, Winnipeg, Manitoba, Canada R3H 1A1. WHEREAS Northwest wishes to avail itself of VENDOR’s General Electric Model CF34-3B1 engine maintenance services; and WHEREAS VENDOR has agreed to provide such engine maintenance services for Northwest Engines, as defined below, installed on its fleet of one-hundred and forty-one (141) CRJ-200 aircraft on the terms set out in this agreement (hereinafter referred to as this “Agreement”); IT IS AGREED as follows: SECTION 1.0: DEFINITIONS AGREEMENT. This Agreement and the appended Attachments and all revisions made hereto and thereto. AIRCRAFT. The CRJ-200 aircraft owned or operated by Northwest, as shown in Attachment A, on which Eligible Engines are installed. AIRWORTHINESS DIRECTIVE (“AD”).Legally enforceable rules issued by the AviationAuthority, which specify mandatory required inspections, modifications or operations of affected Engines. AVIATION AUTHORITY OR AVIATION AUTHORITIES.The United States Federal Aviation Administration (“FAA”) or any other United States regulatory body that may perform the functions of the FAA in the future, and/or Transport Canada (“TC”). BEYOND ECONOMIC REPAIRor BER. For purposes of this Agreement, there shall be no BER of an Engine or LRU during a Shop Visit.Any Engine or LRU deemed by VENDOR to be BER, will be replaced with another engine or LRU of a configuration, LLP life, total times and cycles that are substantially similar or better than the Engine which is BER, had such Engine or LRU completed a Shop Visit.Northwest will retain the right to approve or reject any Engine or LRU replaced under this Agreement. BILL OF MATERIAL OBJECT DAMAGEor BMOD.Damage to an engine resulting from the failure of a part that is listed in the bill of material for such engine. CUSTOMIZED ENGINE MAINTENANCE PROGRAMor CEMP. The Northwest program for off-wing maintenance by VENDOR and Northwest for the EHRP Eligible Engines as set forth in Attachment B.The CEMP will become part of the Northwest approved continuous airworthiness maintenance program used to perform all inspections, overhaul, repair, modification, preservation, replacement of parts and preventative maintenance on an Engine or LRU a set forth, without limitation, in the applicable manufacturer’s inspection and repair manuals, supplemented by Northwest’s supplemental pages, ADs, Northwest Engineering Orders, and any Northwest VENDOR shop practices manual (if published). 1.8 ECM. Engine Condition Monitoring. ELIGIBLE ENGINESor ENGINES.General Electric CF34-3B1 engines operated by Northwest which are identified in Attachment A by engine serial number and either installed on CRJ-200 Aircraft or used as spare engines on such Aircraft.Attachment A may be updated from time-to-time as Aircraft and Eligible Engines are added to or removed from the Northwest operated CRJ-200 fleet. ENGINE FLIGHT CYCLE – Shall be as defined in Chapter 5 of the General Electric Aircraft Engines CF34-3B1 Manual SEI-756. ENGINE FLIGHT HOUR - Shall mean each airborne hour (or part thereof) in operation of each engine computed from the time an aircraft leaves the ground until it touches the ground at the end of a flight. ENGINEERING ORDERor EO.A modification or inspection to a component as approved in writing by Northwest Engineering. 1.13 EXCLUDED CAUSES. As defined in Section 2.10.2. FAA.Federal Aviation Administration of the United States of America or any successor agency thereto. ENGINE HOURLY RATE (“EHR”).The rates per EHR Eligible Engine flight hours for the applicable calendar years set forth in the EHR table in Attachment C for the Services described in Section 2.6. ENGINE HOURLY RATE PROGRAM (“EHRP”).The provision by VENDOR to Northwest of the Services pursuant to the provisions of this Agreement. FOREIGN OBJECT DAMAGE (“FOD”).Damage to any portion of an engine caused by impact with, or ingestion of, birds, hail or other natural causes or man-made debris. HEAVY MAINTENANCE SHOP VISIT.An Engine shop visit characterized byextensive shop visit work scopes such as work scopes requiring dismantle of the Engine forward of the combustion chamber frame or aft of the number 3 carbon seal, work scopes requiring multiple module swaps, and those identified as the anticipated 22,000 / 25,000 cycle LLP visit. LIFE LIMITED PARTS (“LLPs”).Engine parts with an approved limitation on use in cumulative hours or cyclesas defined in the Airworthiness Limitation section of the applicable Production Approval Holders engine manual. LINE REPLACEABLE UNIT (“LRU”).Line replaceable unit/engine accessory as listed in Attachment C. MISCELLANEOUS SHOP VISIT.A shop visit to correct a specific problem that does not constitute a Heavy Maintenance Shop Visit as defined in the CEMP in Attachment B. MODULE EXCHANGE. As defined in the CEMP in Attachment B. OPERATOR.Shall mean Pinnacle Airlines Inc., Mesaba Airlines, Inc., Compass Airlines, Inc. PARTS MANUFACTURER APPROVAL (“PMA”). Authority granted to a person by the FAA to manufacture airworthy products as described in Subpart K of 14 CFR 21. PRODUCTION APPROVAL HOLDER (“PAH”).General Electric Aircraft Engines. PROGRAM MANAGER.The VENDOR appointed manager of Northwest’s EHRP. QUICK ENGINE CHANGE (“QEC”) KIT. The parts and assemblies that make up the quick engine change assembly identified by Bombardier part numbers 228-59000-813 (neutral QEC kit), 228-59001-814 (left handed QEC kit), or 228-59002-813 (right handed QEC kit). REPAIR ORDER or SERVICE ORDER.Any document, and amendments thereto, issued by Northwest to convey specific work instructions pursuant to this Agreement required to return an Engine or LRU to Serviceable condition. 1.29 SERVICES.Each of the services described in Section 2. INTENTIONALLY LEFT BLANK SHOP VISIT.Shall be as defined in the CEMP in Attachment B. SPECIFIC CONDITIONS. means the Fleet Management Specific Conditions described in Attachment C upon which the EHRP Rates are predicated. TECHNICAL CONDITION ACCEPTANCES.Items of technical data which are approved by the FAA or FAA accepted procedures, such as internal engineering notices, engineering authorizations, source demonstrated repairs and technical work packages. TRANSPORTATION RATE.The rate per Eligible Engine flight hour applicable to all transportation services provided for Eligible Engines and their modules by VENDOR under this Agreement. VENDOR SPARE ENGINES.Any serviceable spare engines, which may include engine accessories, EBU or QEC, and BFE, provided to Northwest pursuant to the terms and conditions set forth in Sections 4 and 7. 1.36 TERM OF THE EHRP OR TERM.Shall have the meaning set forth in Section 11. TRANSPORT CANADA.Same definition as that used for the FAA, only applicable to Canada. SECTION 2.0: SERVICES VENDOR shall provide the following Services to Northwest, and Northwest shall purchase such Services on an exclusive basis for its EHRP Eligible Engines on the terms set out in this Agreement.Except for those services that are separately invoiced at a price over and above the EHR or Transportation Rate as specified in Section 2.6 or elsewhere in this Agreement, the Services described in this Section 2 shall be provided at the EHR or Transportation Rate indicated in this Section 2. The Services shall be performed on Engines and LRUs in accordance with the CEMP. VENDOR certifies that it is the holder of a FAA Repair Station Certificate or an Approved Maintenance Organization under Transport Canada. VENDOR shall provide documentation to Northwest for each repair station performing work pursuant to this Agreement, to include the repair station Number, Address, City, State and Country prior to commencement of Services at such repair station. VENDOR shall not utilize the services of any other repair station in the performance of Services without the prior written approval of Northwest. All Services rendered by VENDOR for Northwest under this Agreement shall be initiated by Northwest’s issuance of its Repair or Service Order to VENDOR.All Services shall be solely pursuant to (a) this Agreement, (b) the Attachments, schedules and other documents incorporated herein by specific reference and (c) the terms including the types, revision level, acceptable quality level, Northwest or manufacture’s part number, quantities, special packaging instructions, delivery dates and delivery destinations set forth in the Repair or Service Orders. 2.3 Customized Engine Maintenance Program VENDOR and Northwest shall jointly develop a Customized Engine Maintenance Program for the EHRP Eligible Engines, consistent with VENDOR, other Production Approval Holder and Northwest approved technical data, incorporating applicable service bulletins and Aviation Authority Airworthiness Directive requirements.The Customized Engine Maintenance Program shall establish maintenance requirements, including those related to the determination of the off-wing maintenance schedule.The Customized Engine Maintenance Program shall fully consider Northwest’s operational requirements and shall be no less rigorous than the instructions for continued airworthiness of the Aircraft issued by the Aircraft’s manufacturer and Production Approval Holders of components of the Aircraft and shall comply with all requirements of the Aviation Authority of the Aircraft.The preparation of any line maintenance task cards shall be the responsibility of Northwest or its designated line maintenance provider. Northwest shall incorporate the Customized Engine Maintenance Program into its continuous airworthiness maintenance program.Northwest shall also obtain any and all necessary approvals of that program, as may be required, from the Aviation Authority During the Term of the EHRP, Northwest shall at all times comply with the requirements of its continuous airworthiness maintenance program utilizing its established providers of on-wing line maintenance and VENDOR’s facility. Modifications to the Customized Engine Maintenance Program during the Term of the EHRP shall be jointly developed and agreed to between VENDOR and Northwest. 2.4 Program Management / Engineering Services Program Management.The Program Manager shall act as manager of this EHRP and be the principal contact person from VENDOR for Northwest.Northwest shall appoint a program coordinator (the “Program Coordinator”) who shall act as manager of this EHRP and be the principal contact person from Northwest.The Program Manager and the Program Coordinator shall work together to analyze EHRP Eligible Engine and module performance to identify Northwest’s maintenance requirements and schedule engine maintenance and removal in a manner consistent with the Customized Engine Maintenance Program and Northwest’s operational requirements.The Program Manager shall also coordinate any additional support required hereunder to assist Northwest with troubleshooting and problem resolution including but not limited to: a) Providing on a quarterly basis, at a minimum, an Estimated Removal Schedule (“ERS”) of Engines to be sent to VENDOR by their ESN for Services to be performed hereunder.The ERS shall identify Engines by their serial number planned to be removed from the aircraft during the current calendar year and the general work scope to be performed on such Engines.The ERS may also include an updated engine removal forecast for the next calendar year if deemed necessary by both Parties. VENDOR shall use its best efforts with respect to the accuracy and completeness of the data contained in the ERS. b) Defining the Services to be accomplished at each Shop Visit. c) Defining with Northwest, any additional Services that may not be included in the EHRP Rate, to be performed under the Agreement. d) Maintaining the necessary liaison between VENDOR and Northwest. e) Providing Northwest authorized personnel with reasonable access to Engines when such Engines are in the possession of VENDOR, and access to the maintenance records related to such Engines. f) Initiating promptly all routine correspondence from VENDOR to Northwest relative to the administration of this Agreement. g) Providing interface with Northwest engineering department as required. h) Providing Northwest a complete set of organization charts and updates for VENDOR pursuant to this Agreement. The Program Manager will work with the Program Coordinator to keep the ERS current taking into consideration all Northwest and VENDOR capacity, operational requirements, and other influencing factors. The Program Manager will provide a written recommendation for removal of specific ESN with a minimum two (2) weeks notice to Northwest. Northwest will make all reasonable efforts to plan the engine removal for the date required. If Northwest is unable to remove an Engine when it is scheduled, the Program Manager and the Program Coordinator will work together to agree on a revised removal schedule within a reasonable timeframe so as to maintain and minimize the impact to the overall removal schedule, and not adversely impact Northwest operations. Northwest recognizes that if it continually requests deviations from the ERS and recommendations issued by the Program Manager, such deviations could have an adverse impact on VENDOR’s ability to satisfy Minimum Spares Quantity commitments set forth in Section 4.0 hereunder, therefore, Northwest shall assist VENDOR and Operator(s) in resolving any adverse impacts caused by such deviations. For Engines exhibiting operational problems (loss or excessive degradation of performance, vibrations, oil leakage/consumption, etc.) Northwest will follow the published Aircraft Maintenance Manual or PAH troubleshooting guides and fault isolation manuals in conjunction with procedures under its FAA approved maintenance program, in an attempt to avoid an unscheduled Engine removal. The Operator shall retain the right in determining whether any Engine exhibiting operational problems is removed or remains on-wing, however, the Operator will make reasonable efforts to allow VENDOR to provide troubleshooting, diagnostic, or on-wing repair support prior to Engine removal. If the VENDOR’s advice with regard to troubleshooting and/or continued Engine operation is not followed, the Program Manager and Program Coordinator will work together with Northwest personnel to agree on an acceptable action plan. If an Engine is removed against the advice of the VENDOR, and the Engine removal is proven to have been unnecessary (as in the case of a faulty LRU, airframe instrumentation problems, etc), any incremental EHRP costs incurred for that Engine will be payable by the Operator. Engineering Services. VENDOR shall provide the following Engineering Services: a) Analyze ADs and/or Service Bulletins to determine those which are applicable to Northwest Engines. b) Provide technical advice for in-service Engines. c) Provide appropriate documentation and reports in conjunction with requirements in Section 2.2. d) Provide written reports stating any damage detected and repairs accomplished, including any technical conclusion as to the cause of such damage. e) Analyze jointly with Northwest ECM and recommend Engine removals based on analyzed results. Quarterly Business Reviews. VENDOR shall establish a Quarterly Business Review process with Northwest, whereby both Parties along with the Operators shall meet to review commercial and technical performance metrics, issues and corrective actions and action plans associated with Services performed under this Agreement. The locations of such reviews shall alternate equally between VENDOR and Northwest locations throughout the term of the Agreement. Field Service Support.The following Field Service Support will be made available by VENDOR: For Services to be performed on-site, VENDOR will have access to a pool of skilled technical personnel fully approved and available upon Northwest request with reasonable notice.The Field Service support will be provided to Northwest at no charge or additional cost, based on the type of Services requested as shown in Exhibit C.Should such Services involve additional cost, the charges will be as set forth in Attachment C. To request Field Service Support, Northwest will contact VENDOR’s Program Manager and provide the following information: a) Type of requested Service b) ESN c) Location of Engine d) Time-period for such Service performance e) Corresponding Purchase Order f) Point of Contact For Field Service requirements that are of a one-off nature, such as specific condition repairs required for a single Engine that are unexpected, the VENDOR shall provide the Field Service as quickly as is reasonably and practically possible. For Field Service requirements that are necessary to be performed on a significant number of Engines, such as fleet campaigns related to Airworthiness Directives or high-priority Service Bulletins, Northwest will make a written request to the Program Manager providing a minimum of 2 weeks notice before the Field Service is expected to start. The Program Manager will work with the Program Coordinator to determine the number of Engines affected, the scheduling requirements, the resource requirements, and any other issues affecting completion of this Field Service. The Program Manager will then plan and arrange for the commencement of this Field Service to start within the required timeframe. VENDOR, in conjunction with Field Service Support provided in this Section 2.5, shall provide appropriate FAA documentation stating that the Services have been performed in accordance with the Northwest FAA approved maintenance program.Further, Northwest shall prepare the Engine in such a way as to permit immediate access by VENDOR to the areas of the Engine requiring such Services. Northwest shall provide training to appropriate VENDOR personnel on its specific maintenance program requirements procedures necessary to work on Engines covered under this Agreement. Engine Condition Monitoring VENDOR shall perform Engine Condition Monitoring (“ECM") of Northwest’s EHRP Eligible Engines during the Term of this Agreement.Northwest shall provide agreed upon data for ECM in response to VENDOR’s specification of the required parameters, the format and frequency of reporting and its selected data collection process.Northwest shall promptly transmit the data to VENDOR at an agreed upon frequency such that the maximum benefit is derived from ECM.VENDOR will analyze the ECM data to identify trends in EHRP Eligible Engine performance while in service.In no case shall electronic trend data required by VENDOR and provided by Northwest, exceed the scope and definition of what is currently provided to Northwest today by the PAH. A comprehensive performance database for each EHRP Eligible Engine will be established by combining the ECM data with other information as may be provided by Operator on a case-by-case basis, such as visual inspections, previous borescope findings, line maintenance feedback, pilot reports, etc 2.7 Life Limited Parts Tracking and Management VENDOR shall track and manage all Life Limited Parts with a review to ensuring that the replacement of Life Limited Parts is concurrent with the engine maintenance visits scheduled in the EHRP. 2.8 Record Keeping/Reporting While the EHRP Eligible Engines are in its possession, Northwest shall maintain records on the accumulated hours and cycles for all Life Limited parts and tracked parts identified in the log books, as well as otherparts that VENDOR may specify as a result of an Airworthiness Directive or a PAH Alert Service Bulletin requirement. As maintenance is performed on each EHRP Eligible Engine over time, additional detailed records concerning the work performed shall be kept. All records of the performance of maintenance tasks that are required by the applicable Aviation Authority shall be generated and maintained (i) by VENDOR or its designated maintenance provider in the case of the off-wing maintenance, and (ii) by Northwest in the case of line maintenance. The party generating and maintaining records shall make such records available to the other party in order to ensure compliance with the requirements of this Agreement and the applicable Aviation Authority. Records shall be in the English language and shall include EHRP Eligible Engine maintenance records, configuration records, EHRP Eligible Engine test cell data (as applicable) and FAA Form 337 or other applicable Aviation Authority approved documents. Following each off-wing maintenance visit, VENDOR or its designated maintenance provider shall provide a report identifying the service bulletins incorporated during that shop visit. VENDOR shall provide technical support and assistance as necessary for records and maintained. The “Advance Documentation,” shall be per paragraph 4.3 of Attachment B. Upon completion of off-wing maintenance, VENDOR shall provide the following documentation (at a minimum): a) FAA Form 8130-3 Authorized Release Certificate or TC Form 24-0078 Authorized Release Certificate, or equivalent. b) FAA Form 337 Major Repair and Alteration Certificate c) Airworthiness Directives Compliance Report, ALS (“Airworthiness Limitation Sections”) d) Service Bulletin Compliance Report e) Major Component Change Record for Life Limited parts and other tracked and serialized parts f) Engine or Component Teardown Reports (as applicable) g) Final Engineering Report, including engine test cell data (as applicable) h) In addition, VENDOR shall provide Service Difficulty reports to Northwest and the applicable aviation authorities documenting any other failure, malfunction, or defect in the engine, modules or components that occurs or is detected at any time if, in its opinion, that failure, malfunction, or defect has endangered or may endanger the safe operation of the aircraft in accordance with FAR 121.703, FAR 145.221 and CAR 591 of the Canadian Aviation Regulations i) Status of work performed on major modules. j) Operator specific action authorizations k) Status of repetitive inspections VENDOR shall maintain copies of records for all work performed under this Agreement, in accordance with the requirements set forth in the Operator’s FAA approved maintenance program. Elements of Off-wing Maintenance included in the EHRP. [***] Elements of Off-wing Maintenance not included in the EHRP The following elements of off-wing maintenance will be provided but are not covered by the EHR. VENDOR will charge Northwest for providing such Services at the VENDOR Rates provided in Attachment C of this Agreement, with the labor rate adjusted in accordance with the adjustment formula set forth therein. Neither VENDOR nor Northwest shall purposely engage in any activity intended to result in Excluded Cause shop visits as defined in Section 2.10.2. Shop visits, and/or specific maintenance tasks during a shop visit resulting from one or more of the following Excluded Causes; (i) Northwest’s negligence or accident, (ii) the hostile act of any person (excluding employees of VENDOR acting in the capacity of their employment),(iii) operation outside the engine operating limits established by the equipment Production Approval Holder as a result of Northwest’s error,(iv) maintenance performed by Northwest that is not in accordance with its FAA approved maintenance program, (v) Foreign Object Damage (subject to Section 13), and (vi) acts of God (including, but not limited to, fire, flood, volcanic eruption, and sand storm). For any EHRP Eligible Engine on which VENDOR performs an Excluded Cause Shop Visit, VENDOR shall invoice Northwest on a time and material basis as set forth in Attachment C for such Services, less any time and material charges that would be considered as normal refurbishment, adjusted on a pro-rata basis, based on expected normal life between Shop Visits. In addition, the following calculation shall be performed to determine if the Excluded Cause Shop Visit results in a reduction to costs expected to be incurred against such Engine during the remainder of the Term of the Agreement: a) determine, by mutual agreement of the Parties, any changes to the originally assumed a) timing, b) volume and c) expected Shop Visit cost for such Engine during the remainder of the Term (collectively referred to as “Expected Future Cost Contribution”) as a result of the Excluded Cause Shop Visit. b) if there is a net reduction in Expected Future Cost Contribution for such Engine as a result of changes determined from a), above, then VENDOR shall provide a credit for the difference between the originalExpected Future Cost Contribution and the revised Expected Future Cost Contribution of that Engine after the Excluded Cause Shop Visit. With respect to maintenance performed due to an Excluded Cause Shop Visit, the time and material work scope shall be performed in accordance with the CEMP. Actions to comply with any airframe manufacturer service bulletins or airframe Airworthiness Directives. Replacement of parts found to be missing upon the receipt of a EHRP Eligible Engine for maintenance at a VENDOR facility (or other facility designated by VENDOR). Northwest, at its option, may provide such replacement parts provided that Northwest’s provisioning of such parts does not adversely impact VENDOR’s planned EHRP Eligible Engine ship date. Upon removal of an Engine for Services under this Agreement, Northwest may elect to remove one or more LRUs prior to shipment of the Engine to VENDOR for its operational convenience except for LRUs specified in Section 9.5 of Attachment B.Northwest shall not replace the removed LRUs and instead provide detail what has been removed as part of the documentation package that accompanies the Engine upon shipment to VENDOR.VENDOR will perform the necessary Services under this Agreement and return the Engine to Northwest, without the same LRUs that were missing when the Engine was originally shipped to VENDOR and documented as such.LRUs that must be returned to VENDOR with each Engine are identified in the CEMP. Transportation services, unless Northwest exercises the option to have VENDOR provide such services per the rates as specified in Section 3.6 of Attachment C. Repair of LRUs or fan blades that are removed in a line maintenance environment by Northwest.Pricing for such additional services is provided in Sections 3.3 and 3.4 of Attachment C. Field Services not covered as no charge under the EHR or as specified in Exhibit C. In the event VENDOR is unable to provide the Services to Northwest in accordance with the terms and conditions of this Agreement, VENDOR shall procure Services from Northwest approved sources so as to ensure uninterrupted supply to Northwest at no additional cost; provided, however, if VENDOR is unable to ensure uninterrupted supply at no additional cost to Northwest despite VENDOR’s best efforts, then Northwest may, at its option, obtain the Services from any other source and any reasonable costs or expenses incurred by Northwest, under the circumstances at that time, as a result of using such other source shall be paid by VENDOR. VENDOR shall deliver the Engines or LRUs in accordance with the terms and conditions of this Agreement and the CEMP. If there is any dispute relative to interpretation of any portion of CEMP, the Parties including the Operators shall forthwith meet to resolve the matter amicably but if the Parties are unable to reach a resolution, Northwest’s interpretation shall prevail.Operator may elect to proceed with its own interpretation of the CEMP, and any incremental costs to the EHRP will be payable by the Operator. Except as otherwise set forth herein, this Agreement shall supersede and replace Northwest’s Repair or Service Order terms and conditions and VENDOR’s acknowledgment documents. SECTION 3.0: BUILD STANDARD Work shall be performed in accordance with CEMP as may be amended.Operator or Northwest requested changes to the CEMP will be made only after mutual agreement between the Parties with respect to any technical or commercial impacts to the Agreement.Any PAH requested or required changes issued via approved technical data to Operator, or VENDOR requested or required changes, either of which result in a change to the CEMP, shall be made only after mutual agreement between the Parties, with such changes being made at no additional cost to the Operator or Northwest. The build standard or specification for Services performed by VENDOR on each Eligible Engine or LRU under this Agreement, will be compliant with the requirement that such Services will cause the Eligible Engine to perform on-wing in a manner which allows it to reach its next scheduled removal for off-wing maintenance. VENDOR shall utilize the standards set forth in the CEMP for all Eligible Engines going through a Shop Visit throughout the Term of this Agreement, including the last visit of each Eligible Engine, based on what is due for each specific Engine at the specific scheduled visit. At the end of the Term of this Agreement, each Eligible Engine shall be compliant with the Minimum Cycle Conditions as set forth in Attachment F. Any Eligible Engine that fails to meet this requirement shall be returned to VENDOR for accomplishment of Services required to bring the discrepant Eligible Engine up to the minimum, end of Agreement Term conditions specified. SECTION 4.0: [***] SECTION 5.0: ELIGIBLE ENGINE TURNAROUND TIMES (“TAT”) Historical TAT on Program Shop Visits will be reviewed and analyzed at Quarterly Business Reviews and will form the basis for operational performance management discussions only. This program will be managed to the following turnaround time (TAT) objectives: 5.1.1 The TAT for a Module Exchange and Engine Release – [***] days. 5.1.2 The TAT for a Module work scope in-factory – [***] days. The TAT for a Heavy Maintenance Shop Visit [***] days. The TAT for repair work scopes not identified above – [***] to [***] days depending on the detailed work scope. Except as set forth herein, measurement of TAT shall commence upon the receipt of a EHRP Eligible Engine by VENDOR on dock, at its designated maintenance facility. Measurement of TAT shall end on the calendar day on which the EHRP Eligible Engine is ready for delivery from the VENDOR designated maintenance facility, to Northwest. Total TAT achieved for each Engine or LRU shall exclude any delays resulting from work scope approvals by Northwest, late or missing Northwest provided documentation, missing LRUs as identified in the CEMP required for Engine performance guarantees, or any investigative actions required, where VENDOR cannot utilize alternate processes, parts or repairs to mitigate such delays. SECTION 6.0: PERFORMANCE GUARANTEES 6.1 In-flight Shutdown Guarantee VENDOR shall provide Northwest with the In-flight Shutdown Guarantee as described in Attachment E. Interstage Turbine Temperature (“ITT”) Guarantee VENDOR shall provide Northwest with the Interstage Turbine Temperature Guarantee as described in Attachment E. 6.3 Module Exchange Shop Visit Reliability Guarantee Plan VENDOR shall provide Northwest with the Module Exchange Shop Visit Reliability Guarantee Plan as described in Attachment E. SECTION 7.0: TITLE, TRANSPORTATION AND RISK OF LOSS Title.Parts and material incorporated into Engines and LRUs as required in performing Services on Northwest Engines and LRUs hereunder, shall be deemed to have been sold to Northwest, and title to such parts and material thereon shall pass to Northwest upon delivery of the Engine or LRU embodying such items, to Northwest.Risk of loss or damage of an Engine or LRU shall pass to Northwest upon delivery to Northwest of the Engine or LRU.Title to and risk of loss or damage to any parts removed from Northwest Engines or LRUs, which are replaced by other parts, shall pass to VENDOR upon removal of such parts from Northwest’s Engines or LRUs. 7.2 Transportation of Northwest-owned Engines and modules On or before November 15, 2007, Northwest may elect to have VENDOR arrange and pay for the round trip transportation costs, including all customs brokerage and clearance fees, for the removed/repaired EHRP Eligible Engines or related modules to and from VENDOR’s designated facility(ies) Delivery Duty Paid (“DDP”) Northwest.Upon such notification, Northwest will pay the Transportation Rate as set forth in Attachment C, effective September 1, 2007.Risk of loss or damage shall remain with Northwest at all times during round trip transportation.Should Northwest elect not to have VENDOR provide transportation services in accordance with this Section either by formal notification of such decision or by default with no notification by November 15, 2007, transportation responsibility shall be as per Section 7.2.2 and 7.2.3 below, and VENDOR shall invoice Northwest for transportation costs incurred for movement of any Engines under this Agreement, from the Effective Date until notification by Northwest or November 15, 2007, whichever is earlier. Should Northwest not elect to have VENDOR provide transportation services in accordance with Section 7.2.1,Northwest shall arrange for, and pay for the round trip transportation costs, including all customs brokerage and clearance fees, for removed/repaired EHRP Eligible Engines to and from VENDOR’s designated facility(ies).Risk of damage or loss shall be borne by Northwest for transportation to and from the VENDOR designated facility.For purposes of this Agreement, delivery to VENDOR shall be considered as when the Engine is put into the care of VENDOR at VENDOR’s designated facility, and delivery to Northwest shall be considered as when the Engine is put into the care of the Northwest designated shipper by VENDOR.Any transportation costs incurred by VENDOR between the Effective Date and the date Northwest elects not to have VENDOR provide such services shall be invoiced to and paid by Northwest. For Engines that VENDOR may elect to move between its facilities for performance of Services under this Agreement, after delivery thereof to VENDOR, VENDOR shall be responsible for all transportation costs, customs duties and brokerage fees and risk of loss or damage in connection with such movement. [***] For Module Exchanges, VENDOR shall provide, at no charge all necessary shipping containers that properly protect from damage and secure the removed module during transportation to and from the VENDOR designated facility. For Engines, Northwest shall provide containers that properly protect and secure the Engine being returned to the VENDOR designated facility, unless the Engine is VENDOR-provided , in which case VENDOR shall provide the appropriate shipping container. While in the possession of VENDOR, loss or damage to any Northwest-owned container shall be the responsibility of VENDOR. 7.3 Transportation of VENDOR-provided spare engines. [***] Delivery shall be Delivery Duty Paid (“DDP”) Incoterms, Northwest, if such VENDOR-provided spare engine is being shipped to Northwest from outside of the United States, otherwise delivery will be Carriage and Insurance Paid (“CIP”) to Northwest.Risk of loss during round trip transportation of any VENDOR-provided spare engine shall remain with VENDOR.VENDOR will be responsible for all transportation costs, customs brokerage and applicable duties. If Northwest exceeds the time requirements described in this Section 7.3, then Northwest shall pay to VENDOR an amount equal to the market lease rate for a CF34-3B1 engine for each day such VENDOR-provided spare engine is delayed. SECTION 8.0: DELAYS IN DELIVERY VENDOR shall not be liable for delay in the delivery of the Engines, LRUs or other items beyond the date for delivery agreed to by the Parties if the Services and/or delivery is delayed due to war or warlike operations, hostility, riots, insurrection, civil commotion, fire, act of God, government legislation or regulations (an "Excusable Delay”).Such delay shall be limited to one working day (Monday-Friday) for every working day actually lost by reason of an event of Excusable Delay.VENDOR will make all reasonable efforts to regain time lost. VENDOR shall advise Northwest of any anticipated Excusable Delays as soon as practicable and keep Northwest advised of any developments. Upon the occurrence of an Excusable Delay, VENDOR shall immediately, and in any case within 48 hours of such occurrence, give Northwest notice by telephone and in writing (via fax, and express mail) of such event (with full particulars of its nature) and of the estimated effect thereof on the deliveries hereunder, and of the steps taken or to be taken to minimize or eliminate any delay. Within 24 hours after the end of the Excusable Delay, VENDOR shall give Northwest notice in writing (via facsimile and express mail) of the date when the Excusable Delay came to an end. Upon notification from VENDOR of any delay, Northwest and VENDOR shall use reasonable efforts to re-schedule Services and delivery of Engines, LRUs or other items at no cost to Northwest. Both Parties agree to work with each other to explore and implement practical alternatives for the purposes of minimizing any impact resulting from an Excusable Delay. [***] VENDOR shall provide written notice to Northwest 90 days prior to the expiration of any collective bargaining agreement. VENDOR shall also periodically apprise Northwest of the status of collective bargaining agreement negotiations to which VENDOR is a party and potentially affecting the Services or delivery of the Engines, LRUs or other items, and an assessment of the effect such negotiations will have on VENDOR’s ability to perform hereunder. In the event of a delay other than an Excusable Delay affecting the delivery of Services and/or Engines, LRUs or other items, both Parties agree to use reasonable efforts to address the results of such delay at no cost to Northwest. Northwest's cooperation in such endeavors shall not be construed to be a waiver of any rights Northwest may have with respect to VENDOR's non-performance. Both Parties agree to work with each other to explore and implement practical acceptable alternatives to minimize any impact. All reasonable efforts will be made by VENDOR (and VENDOR shall require the same of its contractors and other suppliers) at no additional cost to Northwest to regain the time lost, including the working of weekends, overtime and holidays. SECTION 9.0: INVOICING AND PAYMENTS Northwest shall pay to VENDOR directly on a monthly basis the aggregate of the Services Rate (the “Services Rate”) and the other applicable fees and charges in accordance with the provisions of Section 9.1. 9.1 Invoicing EHRP Invoicing. No later than the tenth (10th) calendar day of any month throughout the Term of this Agreement, Northwest shall provide the Program Manager with a complete monthly statement of Engine Flight hours and Engine Flight Cycles by EHRP Eligible Engine and/or any VENDOR-provided spare engines that may be installed and operated on the Aircraft during the month such engines are installed, substantially in the form set out in Exhibit A in relation to the previous month’s flight data for the EHRP Eligible Engines and any VENDOR Spare Engines made available to it and utilized by Northwest under Section 4.0.The actual fleet hour utilization in respect of the relevant EHRP Eligible Engines and VENDOR-provided spare engines shall be multiplied by the EHR, and separately, if applicable under Section 7.0, the Transportation Rate, as adjusted pursuant to the provisions of this Agreement.The total amount on each invoice shall comprise the total applicable to all EHRP Eligible Engines. VENDOR shall invoice Northwest for the total amounts due by the fifteenth (15th) calendar day of each month for the immediately preceding calendar month.Amounts invoiced will be due twenty (20) days from the invoice date. Should Northwest not submit the monthly statement of Engine Flight Hours required under Section 9.1.1 by the tenth (10th) calendar day of the month, VENDOR shall be allowed to shorten the due date of amounts invoiced by one (1) day for each day such report remains delinquent.If such report is not received by VENDOR by the twentieth (20th) calendar day after the end of the month such Engine flight hours occurred, VENDOR shall submit an invoice to Northwest for the estimated Engine Flight Hours, based upon the hours from the last report submitted by Northwest to VENDOR, with such invoice being due and payable fifteen (15) days after the invoice date.Any differences between what is actually submitted and the VENDOR provided invoice shall be reconciled with VENDOR crediting Northwest, or Northwest making payment for any differences. VENDOR shall invoice Northwest for all applicable off-wing maintenance or time and material charges not included in the EHR or Transporation Rate, if applicable, within thirty (30) days of completion of the applicable Shop Visit or other Services provided that are not covered in the EHR, and subsequent shipment to Northwest.Unless disputed, in writing, invoiced amounts shall be due thirty (30) days from the invoice date. All such amounts described above, payable in United States dollars and set out in the invoices, shall be shall be paid by wire transfer to: ScotiaBank Business Support Centre 200 Portage Avenue Winnipeg, ManitobaR3C OA7
